Citation Nr: 0118814	
Decision Date: 07/19/01    Archive Date: 07/24/01

DOCKET NO.  98-09 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an effective date prior to January 4, 1992, 
for an increased evaluation for service-connected 
disabilities, for purposes of accrued benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from January 1967 to February 
1969.  The appellant is the surviving spouse of the veteran, 
who died in 1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  
By a rating decision issued in January 1998, the RO granted 
service connection for metastatic thymoma, for purposes of 
accrued benefits, and assigned a 100 percent evaluation for 
that disability, effective from January 4, 1992.  The 
appellant disagreed with the date assigned for the 100 
percent evaluation.  A statement of the case (SOC) was issued 
in April 1998, and the appellant submitted a timely 
substantive appeal in June 1998.  Supplemental SOCs were 
issued in February 1999 and March 2000.  By a rating decision 
in September 2000, the RO, found CUE in certain portions of 
the 1969 rating decision, and granted an increase from 60 
percent to 70 percent in the combined evaluation assigned for 
the veteran's service-connected disabilities.  However, as 
the maximum benefit sought by the appellant has not been 
awarded, the appeal continues.  AB v. Brown, 6 Vet. App. 35, 
38 (1993).


FINDINGS OF FACT

1.  The veteran disagreed with a rating decision issued in 
October 1969 which assigned an initial 60 percent combined 
evaluation for service-connected disabilities.

2.  The veteran's continued disagreement with the RO's 
September 1969 determination after receiving a statement of 
the case may properly be accepted as a substantive appeal of 
that decision, and that appeal remained unadjudicated.  

3.  The evidence demonstrates that, although recurrence of 
the veteran's thymoma was not diagnosed until January 1992, 
when service connection became effective for that disability, 
the veteran was able to earn only a marginal income, from 
August 30, 1990, as a result of his service-connected 
disabilities. 


CONCLUSION OF LAW

Resolving doubt in the veteran's favor, the requirements for 
TDIU, for accrued benefits purposes, for two years prior to 
the last day of the month preceeding the veteran's death, 
have been met.  38 U.S.C.A. §§ 5107, 5110, 5121 (West 1991 & 
Supp. 2000, as amended by the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000)); 38 
C.F.R. §§ 3.400, 4.16 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the veteran's disabilities should 
have been evaluated as 100 percent disabling, for purposes of 
accrued benefits, during the two-year period prior to the 
veteran's death.  From January 4, 1992 until the veteran's 
death in September 1992, a 100 percent evaluation was 
assigned, by a January 1998 rating decision; during the 
remainder of the two-year period, a 70 percent evaluation was 
in effect, based on determinations in a September 2000 rating 
decision.  

Under the law, in the context of this claim asserted for the 
purpose of accrued benefits, upon the death of the veteran, 
periodic monetary benefits to which he was entitled on the 
basis of evidence in the file at the date of death, and due 
and unpaid for a period of not more than two years prior to 
the last day of the month preceding the veteran's death, may 
be paid to his spouse.  38 U.S.C.A. § 5121; 38 C.F.R. 
§§ 3.500(g), 3.1000 (2000).

The appellant has advanced several alternative theories as to 
why a 100 percent evaluation should be in effect prior to 
January 4, 1992, and during the entire period for which 
accrued benefits may be paid, including contentions that 
there was clear and unmistakable error (CUE) in the 1969 
rating decision.  In addition, the appellant's representative 
argues that the award of service connection for thymoma 
should be effective no later than January 4, 1991, and 
possibly as early as October 1990, based on effective date 
provisions governing awards under liberalizing laws.  The 
Board has not addressed these contentions, as a favorable 
determination has been awarded, as discussed below, on other 
bases.

Applicable regulations provide that previous determinations 
which are final and binding, including decisions concerning 
disability evaluations, will be accepted as correct in the 
absence of clear and unmistakable error (CUE).  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a).  CUE requires a 
finding that the statutory or regulatory provisions extant at 
the time were incorrectly applied," (2) the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was clear and 
unmistakable error must be based on the record and the law 
that existed at the time of the prior adjudication in 
question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
(quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  

The Board notes that the RO determined that there was CUE in 
the September 1969 rating decision, in that the criteria for 
a 40 percent evaluation for the veteran's right leg wound 
with comminuted fracture of the proximal femur, rather than 
the 30 percent evaluation assigned, were met.  The RO also 
determined that the bilateral factor should have been 
considered and was not.  The Board has not considered whether 
there were other clear and unmistakable errors, as the 
appellant has been granted, in the decision below, the most 
favorable determination available for an accrued benefits 
claim on other bases.  

A claim is defined broadly to include a formal or informal 
communication requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  Any 
communication indicating an intent to apply for a benefit 
under the laws administered by VA may be considered an 
informal claim.  An informal claim must identify the benefit 
sought.  38 C.F.R. §§ 3.1(p), 3.155(a); see Servello v. 
Derwinski, 3 Vet. App. 196, 199 (1992).  

All claims for benefits filed with the VA, formal or 
informal, must be in writing.  See Rodriguez v. West, 189 
F.3d 1351 (Fed. Cir. 1999).  In determining when a claim was 
received, the Board must review all communications in the 
claims file that may be construed as an application or claim.  
38 U.S.C.A. § 7104(a); see Quarles v. Derwinski, 3 Vet. App. 
129, 134 (1992).

During the pendency of the appellant's appeal, but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) became effective.  This liberalizing 
legislation is applicable to the appellant's claim.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and changes VA's duty to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim and the duty to provide notice.  After 
examining the record, the Board is satisfied that the 
appellant's claim for an effective date prior to January 4, 
1992, for an increased evaluation has been properly 
developed.  In particular, the Board notes this decision 
provides the most favorable decision available under the law 
governing claims for accrued benefits, and remand for further 
development would be of no benefit to the appellant. 

1. Claim that Timely Substantive Appeal Was Pending

The appellant contends that the veteran's service-connected 
disabilities increased in severity after September 1969 and 
became totally disabling prior to January 1992.  The 
appellant therefore contends that she is entitled to accrued 
benefits at the rate for total disability on the basis that 
the veteran submitted a timely substantive appeal of the 
rating decision prepared in September 1969 and issued to the 
veteran in October 1969, and that claim remained 
unadjudicated as of January 4, 1992.  As the evaluations 
assigned in the September 1969 rating decision were the 
initial evaluations, if the claim remained open continuously 
from September 1969 to January 1992, the veteran would have 
been entitled to staged ratings, so that the disability 
evaluation assigned at the end of the initial evaluation 
period could be in excess of the evaluation assigned at the 
beginning of the evaluation period.  Fenderson v. West, 12 
Vet. App. 119 (1999). 

The April 1998 SOC noted that the veteran disagreed with the 
rating decision prepared in September 1969, and issued to the 
veteran in early October 1969, later in that same month 
(October 1969), but did not submit a substantive appeal after 
a statement of the case was provided in December 1969. 

In her June 1999 substantive appeal, the appellant stated 
that the veteran had appealed the 1969 rating decision, and 
submitted a copy of a VA Form 1-9 which indicates that the 
date of the decision being appealed is October 6, 1969.  The 
copy shows that the veteran signed the Form 1-9.  However, 
the signed form is not dated.  The form submitted by the 
appellant was printed in March 1967.  There is no evidence 
that VA received the Form 1-9 which the appellant argues was 
intended to appeal the 1969 rating decision.  38 U.S.C.A. 
§§ 5101, 7104.

The record, in reverse chronologic order (bottom to top), 
shows that, subsequent to issuance of the September 1969 
rating decision in October 1969, the RO received the 
veteran's notice of disagreement with that decision, and then 
received a letter in support of the veteran's claim from a 
family member.  A statement of the case (SOC) pertaining to 
the rating decision issued in October 1969 was attached to a 
cover letter dated in December 1969.  The cover letter 
reflects that a VA Form 1-9 was provided to the veteran.  In 
January 1970, the veteran submitted a Statement in Support of 
Claim, VA Form 21-4138, in which he again noted his 
disagreement with the rating decision issued in October 1969, 
and the veteran requested that an SOC be issued.  The RO 
determined that this statement was a duplicate notice of 
disagreement.

In late January 1970, the RO sent the veteran a letter which 
noted receipt of the January 1970 disagreement, and which 
again explained that the next step in the appeal process 
would be completion of a VA Form 1-9.  The letter reflects 
that a VA Form 1-9 was again furnished to the veteran.  The 
claims file does not reflect that the veteran returned that 
VA Form 1-9. 

The Board has considered whether the January 1970 statement 
submitted by the veteran could be construed as a substantive 
appeal.  The veteran's statement, in full, indicates, "I 
wish to disagree with your decision of letter dated October 
6, 1969 and want the facts of law in my case of the 
decision."  As an SOC had already been issued prior to 
receipt of the veteran's January 1970 statement, the Board 
finds that the veteran's statement could reasonably be 
interpreted as a substantive appeal, and the Board finds that 
the veteran's statements reasonably identify the substance of 
his appeal.  The veteran has, therefore, perfected an appeal 
with regard to this issue.  See 38 C.F.R. § 20.203 (Board 
determines whether requirements of substantive appeal are 
met); Archbold v. Brown, 9 Vet. App. 124 (1996).

Accordingly, the Board considers that the appeal for 
increased evaluations for service-connected disabilities was 
filed in 1970 and remained unadjudicated at the time of a 
January 1992 claim for increased evaluations for service-
connected disabilities.  See Hanson v. Brown, 9 Vet. App. 29, 
31-32 (1996) (unadjudicated claim normally remains open and 
pending unless withdrawn); Meeks v. Brown, 5 Vet. App. 284, 
287 (1993) (claim before RO remains pending until final 
decision rendered).

2. Claim for Total Rating Prior to JANUARY 1992

The evidence of record reflects that the veteran secured 
employment in May 1969 and was working full-time at the time 
of VA examination in August 1969.  The evidence uniformly 
reflected that, although veteran was quite disabled by his 
service-connected disabilities, as consistent with the 70 
percent evaluation assigned, the veteran continued to work 
full-time for the same employer for many years.  The veteran 
underwent excision of thymoma 1985, and thereafter returned 
to work with the same employer, continuing to work full-time.

However, the evidence of record reflects that, in September 
1990, the veteran took early retirement from his employment 
when the portion of the company he worked for was sold.  The 
evidence of record reflects that the disabilities for which 
the veteran was service-connected at that time were the major 
factor in his decision to accept an offer of early 
retirement, as this retirement was without a retirement 
pension, but the veteran felt that the new owner of the plant 
where he had worked would be unable or unwilling to continue 
his employment, based on the severity of his disabilities.  
The evidence also establishes that the veteran was not, at 
the time of his retirement, suffering symptomatology of the 
thymoma which had been removed in 1985, so that his most 
significant disabilities were the service-connected 
disabilities.  The evidence of record does not establish the 
precise date of the veteran's retirement, or of his last 
paycheck from his assembly plant employment, but he had 
clearly decided to retire by August 31, 1990, as his 
retirement was effective the next month.  Resolving in the 
veteran's favor any doubt as to when the veteran's income 
fell to a marginal level, he met the requirements for an 
award of TDIU as of August 31, 1990.

The evidence further reflects that, in October 1990, the 
veteran secured other employment and again attempted to work 
full-time.  However, the evidence reflects that this 
employment, in sales and maintenance, for a retail women's 
apparel store, paid less than his prior employment.  The 
record also reflects that a combination of factors, including 
the severity of the service-connected disabilities, the lower 
wages at the new employment, and the fact that the veteran 
had not had sufficient time in that employment to accrue paid 
leave, resulted in such low earnings from that position that 
it must be considered marginal employment. Faust v. West, 13 
Vet. App. 342, 355-56 (2000) (defining substantially gainful 
occupation as occupation which provides annual income that 
exceeds the poverty threshold).  See also Bowling v. 
Principi, 15 Vet. App. 1 (2001).

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided That, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16 (2000).  The regulation further 
defines the evaluation of disability for the purpose of 
determining whether one 60 percent disability as present by 
stating that disabilities of one or both upper extremities, 
or of one or both lower extremities, including the bilateral 
factor, if applicable, or disabilities resulting from common 
etiology or a single accident, or disabilities affecting a 
single body system, e.g. orthopedic, will be considered one 
disability.  Id.

Thus, the record establishes that the veteran at all times 
met the schedular criteria for TDIU, as he had orthopedic 
disabilities which were 60 percent disabling, including 
before his evaluations were corrected by the rating decision 
entered after his January 1992 claims.  The evidence of 
record establishes that the veteran was unable to pursue 
substantially gainful employment after September 1990.  This 
evidence warrants a determination that he was entitled to a 
total disability evaluation from that time, given that his 
1970 appeal of the initial evaluations for service-connected 
disabilities remained unadjudicated, and that staged ratings 
would therefore be applicable.  See Fenderson, supra.


ORDER

An effective date for a total disability evaluation, for 
accrued benefits purposes, as of August 31, 1990, two years 
prior to the last day of the month before the veteran's 
death, is granted, subject to laws and regulations governing 
effective dates of monetary awards.  




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 


